Citation Nr: 0311397	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  98-01 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
right foot surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1977 to April 
1978.

The current appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The RO denied entitlement to service 
connection for chronic acquired gynecological, back, kidney, 
psychiatric, and bone disorders.

In May 1999 the RO denied entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 for 
residuals of right foot surgery.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge sitting at the RO in New York, New York, 
in August 2002, a transcript of which has been associated 
with the claims file.  During the course of the hearing, the 
appellant raised the issue of service connection for a 
psychiatric disorder, and VA compensation for rape alleged to 
have been committed while she was undergoing VA surgery.  
These issues have been neither procedurally prepared nor 
certified for appellate review, and the Board is referring 
them to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

In January 2003, after adjudicating other issues then pending 
on appeal, the Board endeavored to undertake additional 
development on the claim of entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 for 
residuals of right foot surgery pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (38 C.F.R. § 19.9(a)(2)).  
However, in Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) 
is inconsistent with 38 U.S.C. § 7104(a).  The CAFC 
invalidated 38 C.F.R. § 19.9(a)(2).  In any event, the 
veteran never reported for a VA examination scheduled in 
March 2003 in conjunction with her claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of right foot surgery.


FINDINGS OF FACT

1.  All notification and development of the claim, as 
required by VA's duty to assist the veteran has been 
completed.

2.  The veteran without good cause shown failed to report for 
a VA examination scheduled in March 2003 to ascertain whether 
she had any right foot disorder as the result of VA surgery.

3.  The competent and probative medical evidence of record 
does not establish that the veteran suffered additional 
disability to her right foot as a result of surgery performed 
at a VA medical facility.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for residuals of right foot surgery have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002);  
38 C.F.R. §§ 3.358, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record discloses that on November 8, 1996, 
the veteran underwent a right foot bunionectomy at the VA 
Medical Center in New York, New York.  The surgery disclosed 
she had a soft tissue tumor which was removed.  She was 
reported to have undergone a modified McBride bunionectomy.  
She was noted to have experienced a full recovery.

VA outpatient treatment reports dated thereafter during 1997 
and 1998 show the veteran was occasionally treated for 
complaints of right foot pain.  A June 1997 magnetic 
resonance imagine (MRI) disclosed findings suggestive of 
reactive fibrosis.

On September 4, 1998 the veteran filed a claim of entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of right foot surgery 
alleged to have been performed by VA in February 1998.

The claims file, despite RO requests for specific relevant 
medical documentation, is devoid of any treatment records 
referable to claimed surgery in November 1998 at the VA 
Medical Center in New York, New York.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge sitting at the RO in August 2002, a 
transcript of which has been associated with the claims file.  
She testified that x-rays prior to her VA right foot surgery 
had not revealed a tumor.  

In March 2003 the Board attempted to develop the record by 
ordering a comprehensive VA examination of the right foot to 
ascertain whether she had suffered any additional disability 
as a result of right foot surgery performed by VA in November 
1996, and whether any such additional disability if found 
were proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing surgical procedures or 
follow-up care or denial to do so, or an event not reasonably 
foreseeable.  

VA notified the appellant by letter at her last known address 
of record to report for a VA examination scheduled in March 
2003.  She did not report for the examination.  There has 
been no explanation by the veteran or her representative for 
her failure to report for the scheduled examination in 
connection with her 38 U.S.C.A. § 1151 claim.


Criteria

Initially, the Board notes that, in the case at hand, the 
provisions of 38 U.S.C.A. § 1151, in effect prior to October 
1, 1997, are more favorable to the claim, inasmuch as 
negligence need not be established in order for the appellant 
to prevail.  

However, inasmuch as the original claim pursuant to the 
provisions of 38 U.S.C.A. § 1151 was filed in September 1998, 
nearly one year after October 1, 1997, the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 are 
inapplicable to the claim.  VAOPGCPREC 40-97.

The revised (post October 1, 1997) provisions of 38 C.F.R. 
§ 3.358 state that where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability.

In particular, the amended regulation, 38 C.F.R. § 3.358c(3), 
now provides:

Compensation is not payable for the necessary consequences of 
a medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. 'Necessary Consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it has not been determined at the time consent 
was given whether that treatment would not be administered.



The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  See Contreras v. Brown, 5 Vet. App. 492, 
495 (1993).

38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that when entitlement to a benefit 
cannot be established or confirmed without current VA 
examination and claimant, without good cause fails to report 
for such examination, action shall be taken.  At (b) it is 
provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the basis of 
the evidence of record.  38 C.F.R. § 3.655 (2002).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. 
§§ 5100 et seq. (West Supp. 2002).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which held that VA cannot assist in the 
development of a claim that is not well-grounded.





This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Reserve.

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  
38 C.F.R. § 3.159 (2002).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to notify 
the veteran and to obtain evidence necessary to substantiate 
her claim, including any relevant records adequately 
identified by her as well as authorized by her to be 
obtained.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 
9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Board notes that the veteran indicated 
treatment at the VA Medical Center in New York, New York; VA 
Medical Center in East Orange, New Jersey, and the Bellevue 
Hospital Center, New York, New York.  The available treatment 
records have been obtained from the respective facilities and 
have been associated with the claims file.  

The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.  Moreover, although she was afforded the opportunity 
to report for examination by VA and the Board, she failed to 
report as scheduled.

The veteran has been given the opportunity to direct the 
attention of the RO to evidence which she believes is 
supportive of her claim, and the RO, as demonstrated in the 
documents described below, has expanded the record 
accordingly by obtaining and associating with the claims file 
any additional available evidence mentioned by the veteran.

Specific notice letters were also sent to the veteran in July 
1997, July 2001, and April 2002 advising her of the types of 
evidence she should submit to support her claim.  They 
advised her that she could submit additional evidence herself 
or sufficiently identify such evidence.

The record also shows that the RO has informed the veteran of 
the evidence needed to substantiate her claim through 
issuance of a May 1999 rating decision, and a March 2002 
supplemental statement of the case.  The above documents also 
advised her of the evidence that was considered by the RO.  
The documents noted above sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
her of her responsibilities if she wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In its March 2003 supplemental statement of the case the RO 
provided the specific provisions of the VCAA and made it 
clear that it had considered the appellant's claim under its 
provisions.

In light of the foregoing, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002);  38 C.F.R. § 3.159(b).

The Board finds that all relevant facts have been adequately 
developed to the extent possible, and the Board must 
emphasize at this time that the appellant failed to report 
for a March 2003 VA examination which was to address the very 
issue on appeal.  Such examination would have materially 
contributed to the adjudication of her appeal as it would 
have provided competent medical evidence as to whether she 
did in fact sustain additional disability as the result of 
the 1996 VA surgery.  

No further assistance to the appellant in developing the 
facts pertinent to her claim is required to comply with the 
duties to notify and to assist her as mandated by the VCAA of 
2000.  38 U.S.C.A. § 5103A (West Supp. 2002).


38 U.S.C.A. § 1151

In the veteran's case at hand there is no medical evidence 
that she suffered any additional disability as the result of 
the 1996 VA bunionectomy on the right foot.  It is not shown 
that she has additional disability of the right foot that 
resulted from or was aggravated by VA hospitalization, 
medical examination, or treatment, muchless is there any 
indication of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  
There are no medical opinions in VA or in any medical 
evidence of record linking any right foot disability to the 
VA surgery on the right foot performed in 1996.

The veteran has contended that she has additional disability 
as the result of VA treatment in 1998; however, the record is 
devoid of any VA right foot surgery in 1998.  As the Board 
noted earlier, the appellant failed to report for a VA 
examination scheduled by the RO, and more recently by the 
Board to obtain a competent medical analysis of her record 
and opinion as to whether any such claimed additional 
disability exists.  As the Board noted earlier, the medical 
documentation of record following the subject surgery in 1996 
shows a total recovery.

The Board notes that generally speaking, lay persons such as 
the veteran are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for her statements or testimony to be probative as to the 
facts under consideration).


Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
appellant suffered additional disability as the result of the 
1996 VA right foot surgery.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

In the case at hand, the issue of whether VA hospitalization, 
medical or surgical treatment, or examination caused or 
contributed to additional right foot disability requires 
competent medical evidence.  In the absence of competent 
medical evidence linking, muchless identifying any additional 
disability to the 1996 VA bunionectomy on the right foot, the 
Board must deny the appellant's claim.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of right foot 
surgery.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 for residuals of right foot surgery is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

